HAMLIN, Circuit Judge
(dissenting) :
I respectfully dissent. Plaintiff contends that the California laws relating to the amount of aid to be given families with dependent children are violative of the 14th Amendment of the Constitution, which provides that no state “shall deny to any person within its jurisdiction the equal protection of the laws.” Plaintiff seeks a preliminary injunction enjoining the enforcement of section 11450(a) of the California Welfare and Institutions Code, and the regulations promulgated thereunder.
Section 11450 of the Welfare and Institutions Code of California sets out the maximum amount that shall be paid to families having needy children. This statute does not contain an absolute lim*335itation as to the total amount that shall be paid (as do the statutes considered in the cases cited in the majority opinion). It does provide a plan whereby the amount of aid to the family increases when the number of dependent children in the family increases. It may be that such plan does not provide complete support in many cases, but I do not believe that it lacks a reasonable basis or that it arbitrarily or capriciously deprives anyone of the equal protection of the laws in violation of the United States Constitution.
The issue before us at this time is the application for a preliminary injunction. I feel such an application should be denied at this time.